Citation Nr: 0523408	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00 06-844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for an ankle 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for jaw pain.

5.  Entitlement to service connection for a digestive 
disorder.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a foot disability.

8.  Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1995 to July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In September 2003, 
the Board remanded this matter for further development.  

In a March 2005 rating decision, the RO granted service 
connection for spondylolisthesis, lumbar spine, tinnitus, and 
left elbow tendonitis.  As the RO granted service connection, 
these claims are no longer on appeal.  Similarly, as service 
connection was granted for these issues, the issue of 
entitlement to a compensable evaluation for multiple, 
service-connected disabilities is moot.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2003, the veteran stated that he wanted to talk to a 
member of the Board if possible.  He stated that he could not 
travel out of his immediate area, but that talking by phone 
would suffice.  In July 2005, the Board wrote to the veteran 
and asked him to clarify whether or not he would like to have 
a hearing before a member of the Board at the RO or via 
video-conference.  He did not reply.  In view of the 
veteran's April 2003 request, the case must be remanded in 
order to afford the veteran a video-conference hearing before 
the Board.

Accordingly, this case is remanded for the following:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge, in accordance with applicable law.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


